Case 2:19-cv-00115-JRG Document 137 Filed 05/15/20 Page 1 of 5 PageID #: 4613



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION


                                                  §
SEVEN NETWORKS, LLC,                              §
                                                  §
                           Plaintiff,             §
                                                  §      Case No. 2:19-CV-115-JRG
           v.                                     §
                                                  §
APPLE, INC.                                       §      JURY TRIAL DEMANDED
                                                  §
                            Defendant.            §


PLAINTIFF SEVEN NETWORKS LLC’S RESPONSE TO APPLE, INC.’S MOTION TO
      COMPEL RESPONSES TO INTERROGATORIES NOS. 12, 13, AND 15

       Plaintiff SEVEN Networks, LLC (“SEVEN”) respectfully requests that the Court deny

defendant Apple, Inc.’s (“Apple”) motion to compel responses to Apple’s Interrogatories Nos.

12, 13, and 15.

I.     ARGUMENT

       Apple contends that it is entitled to understand the “factual bases” for SEVEN’s

contentions regarding damages in this matter. But Apple’s motion to compel does not target any

factual information—much less factual information that is actually known to SEVEN, as

opposed to outside counsel and SEVEN’s experts. Rather, what Apple is requesting SEVEN to

do is provide a preview of the analyses and disclosures SEVEN’s counsel and experts are

preparing to turn over to Apple in accordance with the Court’s Docket Control Order. No basis

exists to accelerate the timeline for expert disclosures in the manner suggested by Apple and,

indeed, Apple has cited no authorities that support the relief it is seeking.

       First, a review of the interrogatories that are the subject of Apple’s motion to compel

reveals that all of them seek expert-related information—rather than fact discovery.
                                                  1
Case 2:19-cv-00115-JRG Document 137 Filed 05/15/20 Page 2 of 5 PageID #: 4614



       Interrogatory 12. For each Asserted Claim of each Asserted Patent, describe in
       detail SEVEN’s contentions, both qualitatively and quantitatively, as to the
       alleged value, advantages, and/or benefits to consumers from Apple’s alleged
       practice of the claimed inventions of the Asserted Claims, including any alleged
       importance of those advantages or benefits to Apple and/or to consumers, explain
       in detail the basis for your contentions, and identify all Documents supporting
       such contentions.

       Interrogatory 13. Describe in complete detail all facts relating to any surveys that
       SEVEN or anyone acting on SEVEN’s behalf has conducted or intends to conduct
       regarding the alleged value, advantages, and/or benefits to consumers from
       Apple’s alleged practice of the claimed inventions of the Asserted Claims,
       including without limitation target population, sample size, survey participants,
       survey time period, survey location, and/or survey question and responses the
       identity of any company(ies) and/or individual(s) conducting such surveys, and
       Communications between SEVEN and the surveying company/individual.

       Interrogatory 15. Describe in complete detail the factual bases for SEVEN’s
       contentions regarding any and all differences in SEVEN’s alleged damages for
       each Asserted Claim of each Asserted Patent, including the extent to which
       SEVEN contends the alleged damages for each claim and/or patents are additive
       or overlapping as compared to one another, and explain in detail the basis for your
       contention.

       On their face, none of these interrogatories request factual information—much less

factual information SEVEN would have acquired in the ordinary course of business.

Interrogatory 12 asks about benefits to Apple consumers resulting from Apple’s infringement of

the patents-in-suit. To the extent such information exists, it is in Apple’s possession, not

SEVEN’s. And to the extent Apple produced this information to SEVEN, it is reflected in

documents Apple marked CONFIDENTIAL – OUTSIDE ATTORNEYS’ EYES ONLY under

the Protective Order, such that no SEVEN employee is entitled to see it. Interrogatory 13 asks

SEVEN to explain choices SEVEN’s expert Dr. Greg Allenby made to design and execute the

survey(s) that will be discussed at length in his forthcoming expert report—not any factual

information in SEVEN’s possession. And Interrogatory 15 asks for the disclosure of economic

opinions that will be addressed in the forthcoming report of SEVEN’s damages expert Jim

Bergman—not any factual information in SEVEN’s possession.

                                                2
Case 2:19-cv-00115-JRG Document 137 Filed 05/15/20 Page 3 of 5 PageID #: 4615



       Second, Apple tellingly cites no authorities that support the notion that, during fact

discovery, it is entitled to any of this information at issue, all of which presently constitutes work

product.    Apple cites a few cases that involve motions to compel infringement-related

disclosures. But such disclosures that are mandated by the Court’s Patent Rules, which contain

no requirement that litigants preview economic analyses that are typically included in damages

expert reports. The Court’s Patent Rules also do not require that litigants give advance notice of

design choices retained experts may make in designing surveys.

       Equally unpersuasive is Apple’s contention that the information it is seeking is akin to the

information SEVEN has sought—and moved to compel—concerning non-infringing alternatives.

See Dkt. 129 at 5-6. Unlike the information sought by Apple’s motion to compel, information

concerning non-infringing alternatives relates to (i) design choices accused infringers made have

made while designing its products; and (ii) design choices accused infringers may have at their

disposal to modify their products and cure their infringement. Thus, unlike the information at

issue in Apple’s motion, information concerning non-infringing alternatives is both (i) factual;

and (ii) in the possession of the accused infringer.

       Apple also notes that other courts have adopted rules that require damages disclosures.

See Dkt. 129 at 7.      But this Court’s Patent Local Rules do not require such disclosures.

Furthermore, Apple is a sophisticated litigant that has appeared before this Court on dozens of

occasions. If Apple wished to receive previews of SEVEN’s expert analyses pertaining to

damages, it should have proposed the types of disclosures that other courts require.

       Third, Apple’s claims of prejudice ring hollow. The timeline for Apple to submit its

responsive expert reports was negotiated by the parties and is very much in line with what is

customary in patent cases that are litigated in this Court. If Apple needed more time, it should



                                                  3
Case 2:19-cv-00115-JRG Document 137 Filed 05/15/20 Page 4 of 5 PageID #: 4616



have bargained for more. Furthermore, Apple has more than enough information to prepare its

own expert disclosures. With respect to Interrogatory 12, it simply is not credible to suggest that

Apple does not know the benefits Apple consumers are able to realize from infringing activities

that have been exhaustively detailed in SEVEN’s infringement contentions. With respect to

Interrogatory 13, Apple understands the accused features and functionalities and it is free to

design its own surveys to measure whatever metrics Apple deems relevant to a damages analysis.

And with respect to Interrogatory 15, Apple has not identified any reason why its own expert is

not able to determine how damages for each of the asserted patents ought to be measured and, in

due course, respond to opinions SEVEN’s expert will offer in his forthcoming report.

II.    CONCLUSION

       For the foregoing reasons, SEVEN respectfully requests that the Court deny Apple’s

motion to compel.



Date: May 15, 2020                               Respectfully submitted,

                                                 MCKOOL SMITH, P.C.

                                                 /s/ Sam Baxter
                                                 Samuel F. Baxter
                                                 Lead Attorney
                                                 Texas State Bar No. 01938000
                                                 sbaxter@mckoolsmith.com
                                                 Jennifer Truelove
                                                 Texas State Bar No. 24012906
                                                 jtruelove@mckoolsmith.com
                                                 MCKOOL SMITH, P.C.
                                                 104 East Houston, Suite 300
                                                 Marshall, Texas 75670
                                                 Telephone: (903) 923-9000
                                                 Facsimile: (903) 923-9099

                                                 Seth R. Hasenour
                                                 Texas State Bar No. 24059910
                                                 shasenour@mckoolsmith.com
                                                4
Case 2:19-cv-00115-JRG Document 137 Filed 05/15/20 Page 5 of 5 PageID #: 4617



                                               MCKOOL SMITH, P.C.
                                               300 W. 6th Street, Suite 1700
                                               Austin, Texas 78701
                                               Telephone: (512) 692-8704

                                               Kevin Schubert
                                               kschubert@mckoolsmith.com
                                               MCKOOL SMITH, P.C.
                                               One Bryant Park, 47th Floor
                                               New York, NY 10036
                                               Telephone: (212) 402-9400

                                               Eric Hansen
                                               Texas State Bar No. 19196650
                                               ehansen@mckoolsmith.com
                                               MCKOOL SMITH, P.C.
                                               300 Crescent Court, Suite 1500
                                               Dallas, Texas 75201
                                               Telephone: (214) 978-4000

                                               ATTORNEYS FOR PLAINTIFF, SEVEN
                                               NETWORKS, LLC

                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the above and foregoing

was electronically filed with the CM/ECF system per LR 5.1, and that all interested parties are

being served with a true and correct copy of these documents via the CM/ECF system on May

15, 2020.


                                                          /s/ Jennifer Truelove
                                                          Jennifer Truelove




                                              5
